Exhibit 10.2

Ingredion Incorporated

Stock Incentive Plan

2017 Performance Share Award Agreement

Ingredion Incorporated (the “Company”) has granted you an award of Performance
Shares (the “Award”) under the Ingredion Incorporated Stock Incentive Plan (the
“Plan”). This Award represents the right to receive shares of Company Common
Stock in the future. The grant date of the Award and the number of Performance
Shares covered by this Award are set forth in the document you have received
entitled “Notice of Grant of Performance Shares”. The Notice of Grant of
Performance Shares and this Performance Shares Award Agreement collectively
constitute the Agreement relating to the Award. This Award Agreement and the
Plan together govern your rights under the Award and the Plan and set forth all
of the conditions and limitations affecting such rights.

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

Overview of Your Grant

 

1. Performance Period. The Performance Period commences on January 1, 2017 and
ends on December 31, 2019.

 

2. Grant Date. February 7, 2017

 

3. Value of Performance Shares. Each Performance Share shall represent and have
a value equal to one share of Common Stock as detailed herein.

 

4. Performance Shares and Achievement of Relative Total Shareholder Return.

 

  (a) The number of Performance Shares to be earned under this Agreement shall
be based upon the achievement of the Company’s preestablished Relative Total
Shareholder Return (“TSR”) percentile ranking performance as approved by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) for
the Performance Period, based on the following chart:

 

Total Shareholder Return

TSR Percentile Ranking Goal

   Percent of Target
Performance Share
Award Earned

³80th

       200% (maximum)

70th

       150%

55th

       100% (target)

50th

         75%

40th

         50% (threshold)

<40th

           0%



--------------------------------------------------------------------------------

Interpolation shall be used to determine the percentile rank in the event the
Company’s TSR Percentile Rank does not fall directly on one of the ranks listed
in the above chart.

 

  (b) For this purpose, TSR shall be determined as follows:

 

TSR                =               

Change in Stock Price + Dividends Paid

Beginning Stock Price

  

 

  (i) Beginning Stock Price shall mean the average of the Daily Averages for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;

 

  (ii) Ending Stock Price shall mean the average of Daily Averages for each of
the last twenty (20) trading days of the Performance Period;

 

  (iii) Change in Stock Price shall mean the difference between the Beginning
Stock Price and the Ending Stock Price; and

 

  (iv) Dividends Paid shall mean the total of all dividends paid on one
(1) share of Common Stock during the applicable calendar quarter(s) during the
Performance Period, provided that dividends shall be treated as though they are
reinvested at the end of each calendar quarter based on the stock price at the
end of each calendar quarter.

 

  (v) Daily Average shall mean the average of the high and low stock price on
the applicable stock exchange of one share of Common Stock for a particular
trading day.

 

  (c) Following the TSR determination, the Company’s Percentile Rank against the
“Peer Group” shall be determined. Once the Company’s Percentile Rank is
determined, the Performance Shares to be awarded shall then be determined based
on the chart in Section 4(a).

 

  (d) “Peer Group” shall mean the companies listed below, categorized by
industry. If two companies in the Peer Group merge, or one is acquired, the new
company will be included in the Peer Group. If a company merges with a company
not in the Peer Group, the company will be removed and its TSR will not be
included as part of the Peer Group.

 

Agrium Inc.

Albemarle Corporation

Archer Daniels Midland Company

Bemis Company, Inc.

Crown Holdings Incorporated

E.I. du Pont de Nemours and Company

Ecolab, Inc.

FMC Corporation

W. R. Grace and Company

  

Huntsman Corporation

Innophos Holdings, Inc.

International Flavors & Fragrances Inc.

Kerry Group plc

The Mosaic Company

Potash Corporation of Saskatchewan Inc.

Sealed Air Corporation

Sensient Technologies Corporation

Tate & Lyle — ADR



--------------------------------------------------------------------------------

5. Termination Provisions. Except as provided below, the Participant shall be
eligible for payment of awarded Performance Shares, as determined in Section 4,
only if the Participant’s employment with the Company continues through the end
of the Performance Period.

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after (a) age 65,
(b) age 62 with a minimum of 5 years of employment or service with the Company
or (c) age 55 with a minimum of 10 years of employment or service with the
Company) or the occurrence of such Participant’s Disability Date, subject to the
Committee’s approval, a pro-rated payment will be provided at the end of the
Performance Period of all or any portion of the Award which would have been paid
to such Participant for such Performance Period as long as the termination of
employment occurred in years two or three of the Performance Period.

Upon termination of employment prior to the end of the Performance Period under
any other circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Award which would have been paid to the Participant
for such Performance Period.

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall, except as otherwise authorized by the Committee pursuant to
the preceding paragraph, be forfeited to and cancelled by the Company.

 

6. Dividends. The Participant shall have no right to any dividends which may be
paid with respect to shares of Common Stock until any such shares are paid to
the Participant following the completion of the Performance Period.

 

7. Form and Timing of Payment of Performance Shares.

 

  (a) The payment of the Award shall be paid to the Participant no later than
two and one-half months after the end of the Performance Period. Payment of the
Performance Shares awarded shall be made subject to the following:

 

  (i) The Participant shall have no rights with respect to the Award until such
Award shall be paid to such Participant.

 

  (ii) If the Committee determines, in its sole discretion, that the Participant
at any time has willfully engaged in any activity that the Committee, in its
sole discretion, determines was or is harmful to the Company, any unpaid Award
will be forfeited by the Participant.

 

  (b)

Performance Shares awarded, if any, will only be paid out in shares of Common
Stock. Notwithstanding the foregoing, if the Participant is resident or employed
outside of the



--------------------------------------------------------------------------------

  United States, the Company may, in its sole discretion, settle the Award in
the form of a cash payment to the extent settlement in shares of Common Stock:
(i) is prohibited under local law; (ii) would require the Participant, the
Company and/or its Subsidiaries or affiliates to obtain the approval of any
governmental and/or regulatory body in the Participant’s country of residence
(or country of employment, if different); (iii) would result in adverse tax
consequences for the Participant or the Company; or (iv) is administratively
burdensome. Alternatively, the Company may, in its sole discretion, settle the
Performance Shares in the form of shares of Common Stock but require the
Participant to sell such shares immediately or within a specified period
following the Participant’s termination of employment (in which case, this
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).

 

  (c) The Participant may defer receipt of all or any portion of the Performance
Shares awarded hereunder, upon such terms and conditions stated in the deferral
election form by filing such written election with the Senior Vice President of
Human Resources of the Company no later than six months prior to the termination
of the Performance Period, provided such election is made in a manner which
complies with the requirements of Code Section 409A and/or other applicable
laws. Deferrals may only be made into the Ingredion Incorporated phantom unit
investment option under the Ingredion Incorporated Supplemental Executive
Retirement Plan or a successor to that investment option.

 

8. Nontransferability. Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, the Participant’s rights under the
Plan shall be exercisable during the Participant’s lifetime only by the
Participant or the Participant’s legal representative.

 

9. Income Tax and Social Insurance Contribution Withholding. Prior to the
issuance or delivery of any shares of Common Stock in settlement of the
Performance Shares, the Company or the Subsidiary or affiliate that employs the
Participant (the “Employer”) (if applicable) shall have the right to require the
Participant to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Performance Shares. Such obligation
shall be satisfied either:



--------------------------------------------------------------------------------

  (a) by the Company by withholding whole shares of Common Stock which would
otherwise be delivered to the Participant, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Performance Shares (the “Tax Date”), or by the Company or
Employer withholding an amount of cash which would otherwise be payable to the
Participant, in the amount necessary to satisfy any such obligation; or

 

  (b) by the Participant by any of the following means: (A) a cash payment to
the Company or the Employer in the amount necessary to satisfy any such
obligation, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of shares of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to the Participant, equal to the
amount necessary to satisfy any such obligation, or (D) any combination of (A),
(B) and (C).

Any fraction of a share of Common Stock which would be required to satisfy such
an obligation shall be disregarded and the Participant shall pay the remaining
amount in cash.

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, the Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by the
Participant is and remains the Participant’s responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award or
the shares of Common Stock issued upon settlement of the Award, and (ii) do not
commit to structure the terms of the Award (or any aspect of the Performance
Shares) to reduce or eliminate the Participant’s liability for Tax-Related
Items.

 

10. Participant Data Privacy. The Participant hereby explicitly and
unambiguously consents to the collection, use, processing and transfer, in
electronic or other form, of the Participant’s personal data as described in
this document by and among, as applicable, the Company, its affiliates and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

The Participant understands that the Company (and/or the Employer, if
applicable) holds certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number, residence registration
number or other identification number, salary, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of stock or directorships in the
company, details of all options or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).



--------------------------------------------------------------------------------

The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan
including, but not limited to, the affiliates of the Company and/or Morgan
Stanley Smith Barney LLC, or any successor. These third party recipients may be
located in the Participant’s country or elsewhere, and the recipient’s country
may have different data privacy laws and protections than the Participant’s
country. The Participant understands that the Participant may request a list
with the names and addresses of any potential recipients of the Data by
contacting Corporate Human Resources.

The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.

The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Corporate Human Resources.

The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact Corporate Human Resources.

 

11. Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.

 

12. Clawback Policy. This Agreement and the Performance Shares are subject to
the Company’s Policy on Recoupment of Incentive Compensation and any similar
policy or policies that have been or may be adopted by the Company.

 

13. Miscellaneous

 

  (a)

Change in Control. Notwithstanding the effect that Section 5.8(a)(1) of the Plan
would otherwise have, unless otherwise determined by the Committee, in the event
of a Change in Control pursuant to Section 5.8(b)(3) or (4) of the Plan in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act (and, for the avoidance
of doubt, not in the event of a Change in Control to which Section 5.8(a)(2) of
the Plan applies), , the Performance Period will be deemed to have lapsed, the
Performance Measures shall be deemed satisfied at the target level and the
Performance Shares will be



--------------------------------------------------------------------------------

  considered earned and the Target Performance Share Award amount will be paid
out in accordance with the Plan as a result of such Change in Control only in
the event you also terminate employment with the Company or any of its
Subsidiaries or affiliates for Good Reason, or if your employment is terminated
by the Company or any of its Subsidiaries or affiliates without Cause, within
two years following such Change in Control (the “Protection Period”). Such
deemed earned Performance Shares shall be paid out as soon as practicable
following your termination of employment following such Change in Control. In
the event of such Change in Control pursuant to Section 5.8(b)(3) or (4) of the
Plan in connection with which the holders of Common Stock receive shares of
common stock that are registered under Section 12 of the Exchange Act, there
shall be substituted for each share of Common Stock relating to the Performance
Shares the number, type and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control.

For purposes of the foregoing, “Good Reason” shall mean:

 

  (i) There has occurred a material reduction by the Company, a Subsidiary or
affiliate in your base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

 

  (ii) The Company, a Subsidiary or affiliate, without your written consent, has
required you to be relocated anywhere in excess of thirty-five (35) miles from
your office location immediately before the beginning of the Protection Period,
except for required travel on the business of the Company, a Subsidiary or
affiliate to an extent substantially consistent with your business travel
obligations immediately before the beginning of the Protection Period; or

(iii) The Company or a Subsidiary has reduced in any manner which you reasonably
consider important your title, job authorities or responsibilities immediately
before the beginning of the Protection Period. You may exercise your right to
terminate your employment for Good Reason by giving the Company a written notice
of termination specifying in reasonable detail the circumstances constituting
such Good Reason. However, the Company shall have thirty (30) days to “cure”
such that the circumstances constituting such Good Reason are eliminated. Your
employment shall terminate at the end of such thirty (30)-day period only if the
Company has failed to cure such circumstances constituting the Good Reason. Your
termination of employment within a Protection Period shall be for Good Reason if
one of the occurrences specified in this Section 13 shall have occurred (and
subject to the cure provision of the immediately preceding paragraph),
notwithstanding that you may have other reasons for terminating employment,
including employment by another employer which you desire to accept.

 

  (b) Continuation of Employment. The selection of any employee for
participation in the Plan and this Agreement shall not give such Participant any
right to be retained in the employ of the Company or the Employer (as the case
may be). The right and power of the Company and / or the Employer to dismiss or
discharge the Participant is specifically reserved. The Participant or any
person claiming under or through the Participant shall not have any right or
interest in the Plan or any Award thereunder, unless and until all terms,
conditions, and provisions of the Plan that affect the Participant have been
complied with as specified herein.



--------------------------------------------------------------------------------

  (c) Nature of the Award. In accepting the Award, the Participant acknowledges
that: (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Agreement; (2) the grant
of the Performance Shares is voluntary and occasional and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted repeatedly in the past; (3) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company; (4) the Participant’s
participation in the Plan is voluntary; (5) the Performance Shares and any
shares of Common Stock subject to the Performance Shares are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (6) the grant of Performance Shares is provided for future
services to the Company and its affiliates and is not under any circumstances to
be considered compensation for past services; (7) in the event that the
Participant is an employee of an affiliate or Subsidiary of the Company, the
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant will not be interpreted to form an
employment contract with the affiliate or Subsidiary that is the Participant’s
employer; (8) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (9) no claim or entitlement to
compensation or damages arises from forfeiture or termination of the Performance
Shares or diminution in value of the Performance Shares or the shares of Common
Stock and the Participant irrevocably releases the Company, its affiliates
and/or its Subsidiaries from any such claim that may arise; and (10) in the
event of involuntary termination of the Participant’s employment, the
Participant’s right to receive Performance Shares and/or Common Stock under the
Plan, if any, will terminate in accordance with the terms of the Plan and will
not be extended by any notice period mandated under local law; furthermore, the
Participant’s right to earn the Performance Shares after such termination of
employment, if any, will be measured by the date of termination of the
Participant’s active employment and will not be extended by any notice period
mandated under local law.

 

  (d) Application of the Law. This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

  (e) Amendments to Conform to Law. Notwithstanding any other provision of this
Agreement or the Plan to the contrary, the Board may amend the Plan or this
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder.



--------------------------------------------------------------------------------

  (f) Right to Amend or Terminate Agreement. With the approval of the Board, the
Committee may terminate, amend, or modify this Agreement; provided, however,
that no such termination, amendment, or modification of this Agreement may in
any way adversely affect the Participant’s rights under this Agreement without
the Participant’s written consent.

 

  (g) Governing Law. To the extent not preempted by U.S. federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the conflicts of laws provisions
thereof.

 

  (h) Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.

 

  (h) Not a Public Offering in Non-U.S. Jurisdictions. If the Participant is
resident or employed outside of the United States, neither the grant of the
Performance Shares under the Plan nor the issuance of the underlying shares of
Common Stock is intended to be a public offering of securities in the
Participant’s country of residence (and country of employment, if different).
The Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities in jurisdictions outside of the
United States unless otherwise required under local law.

 

  (i) Insider Trading/Market Abuse Laws. The Participant’s country of residence
may have insider trading and/or market abuse laws that may affect the
Participant’s ability to acquire or sell shares of Common Stock under the Plan
during such times the Participant is considered to have “inside information” (as
defined in the laws in the Participant’s country). These laws may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant’s responsibility to be informed of and compliant with
such regulations, and the Participant is advised to speak to the Participant’s
personal advisor on this matter.

 

  (j) Compliance with Local Law. If the Participant is resident or employed
outside of the United States, as a condition to the grant of the Award, the
Participant agrees to repatriate all payments attributable to the shares of
Common Stock and/or cash acquired under the Plan in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different). In addition, the Participant agrees
to take any and all actions, and consents to any and all actions taken by the
Company and the Company’s Subsidiaries and affiliates, as may be required to
allow the Company and the Company’s Subsidiaries and affiliates to comply with
local laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different). Finally, the Participant agrees to take
any and all actions as may be required to comply with the Participant’s personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).

 

  (k)

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Shares or other awards granted to the



--------------------------------------------------------------------------------

  Participant under the Plan by electronic means. The Participant hereby
consents to receive such documents be electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party-designated by the Company.

 

  (l) English Language. If the Participant is resident and/or employed outside
of the United States, the Participant acknowledges and agrees that it is the
Participant’s express intent that the Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Shares, be drawn up in English. If the Participant
has received the Agreement, the Plan or any other documents related to the
Performance Shares translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

 

  (m) Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Performance Shares shall be subject to such special terms and
conditions for the Participant’s country of residence (and country of
employment, if different), as the Company may determine in its sole discretion
and which shall be set forth in an addendum to these terms and conditions (the
“Addendum”). Further, if the Participant transfers residence and/or employment
to another country reflected in the Addendum, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Performance
Shares and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer). The Addendum shall constitute part of this Agreement.

 

  (n) Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Shares, any shares of Common Stock acquired
pursuant to the Performance Shares, and the Participant’s participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan. Such requirements may include
(but are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

Ingredion Incorporated

 

By:     Diane Frisch Title:   Senior Vice President, Human Resources

*        *        *         *        *



--------------------------------------------------------------------------------

Ingredion Incorporated

Addendum to the Performance Share Award Agreement

In addition to the terms of the Plan and the Award Agreement, the Performance
Shares are subject to the following additional terms and conditions. All defined
terms contained in this Addendum shall have the same meaning as set forth in the
Plan and the Award Agreement. Pursuant to Section 13(m) of the Award Agreement,
if the Participant transfers residence and/or employment to another country
reflected in an Addendum, the additional terms and conditions for such country
(if any) will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Award and
the Plan (or the Company may establish additional terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer).

AUSTRALIA

Shareholder Approval Requirement. Notwithstanding provision in the Award
Agreement to the contrary, the Participant will not be entitled to, and shall
not claim, any benefit under the Plan (including, without limitation, a legal
right as set forth in Section 5 of the Agreement) if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits. Further, the
Company’s affiliate in Australia is under no obligation to seek or obtain the
approval of its shareholders for the purpose of overcoming any such limitation
or restriction.

BRAZIL

1. Labor Law Acknowledgment. The Participant agrees that (i) the benefits
provided under the Award Agreement and the Plan are the result of commercial
transactions unrelated to the Participant’s employment; (ii) the Award Agreement
and the Plan are not a part of the terms and conditions of the Participant’s
employment; and (iii) the income from the vesting of the Performance Shares, if
any, is not part of the Participants remuneration from employment.

2. Compliance with Law. By accepting the Performance Shares, the Participant
agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Performance Shares, the
receipt of dividends and/or the sale of Shares acquired under the Plan.

CANADA

1. Settlement in Shares. Notwithstanding anything to the contrary in the Award
Agreement, Addendum or the Plan, the Participant’s Award shall be settled only
in shares of Common Stock (and may not be settled in cash).

2. Use of English Language. The Participant acknowledges and agrees that it is
the Participant’s express wish that this Award Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English. Le Participant reconnaissez et consentez que c’est votre souhait exprès
qui cet accord, de meme que tous documents, toutes notifications et tous
procédés légaux est entré dans, donné ou instituté conformément ci-annexé ou
relatant directement ou indirectement ci-annexé, est formulé dans l’anglais.



--------------------------------------------------------------------------------

CHILE

Private Placement. The following provision shall replace Section 13(h) of the
Award Agreement:

The grant of the Performance Shares hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

a) The starting date of the offer will be the Grant Date (as defined in the
“Award Agreement”), and this offer conforms to General Ruling no. 336 of the
Chilean Superintendence of Securities and Insurance;

 

b) The offer deals with securities not registered in the registry of securities
or in the registry of foreign securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;

 

c) The issuer is not obligated to provide public information in Chile regarding
the foreign securities, as such securities are not registered with the Chilean
Superintendence of Securities and Insurance; and

 

d) The foreign securities shall not be subject to public offering as long as
they are not registered with the corresponding registry of securities in Chile.

 

a) La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “grant
date”, según este término se define en el documento denominado “Award
Agreement”) y esta oferta se acoge a la norma de Carácter General n° 336 de la
Superintendencia de Valores y Seguros Chilena;

 

b) La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Superintendencia de Valores y
Seguros Chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

 

c) Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en Chile información pública respecto de esos valores; y

 

d) Esos valores no podrán ser objeto de oferta pública mientras no sean
inscritos en el registro de valores correspondiente.

CHINA

The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:

1. Exchange Control Approval. The vesting of the Performance Share is
conditioned upon the Company securing all necessary approvals from the China
State Administration of Foreign Exchange (“SAFE”) to permit operation of the
Plan.

2. Exchange Control Restrictions. You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any Shares acquired under the
Plan. You further understand that such repatriation of proceeds may need to be
effected through a special bank account established by the Company or its
Subsidiary, and you hereby consent and agree that proceeds from the sale of
Shares acquired under the Plan may be transferred to such account by the Company
on your behalf prior to being delivered to you and that no interest shall be
paid with respect to funds held in such account. The proceeds may be paid to you
in U.S. dollars or local currency at the Company’s discretion. If the proceeds
are paid to you in U.S. dollars, you understand that a U.S. dollar bank account
in China must be established and maintained so that the proceeds may be
deposited into such account. If the proceeds are paid to you in local currency,
you



--------------------------------------------------------------------------------

acknowledge that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. You agree to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to you. You
further agree to comply with any other requirements that may be imposed by the
Company and its Subsidiaries in the future in order to facilitate compliance
with exchange control requirements in China.

3. Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company’s
operation and enforcement of the Plan, the Award Agreement and the Performance
Share in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.

MEXICO

1. Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of Performance Shares does not
constitute an employment relationship between the Participant and the Company.
The Participant has been granted the Performance Shares as a consequence of the
commercial relationship between the Company and the Company’s affiliate in
Mexico that employs the Participant, and the Company’s local affiliate in Mexico
is the Participant’s sole employer. Based on the foregoing, (a) the Participant
expressly recognizes the Plan and the benefits the Participant may derive from
participation in the Plan does not establish any rights between the Participant
and the Company’s affiliate in Mexico that employs the Participant, (b) the Plan
and the benefits the Participant may derive from the Participant’s participation
in the Plan are not part of the employment conditions and/or benefits provided
by the Company’s affiliate in Mexico that employs the Participant, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with the Company’s affiliate in
Mexico that employs the Participant.

2. Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Award Agreement and this Addendum. As such, the
Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of this Award is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. This Award is not part of the Participant’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.

SINGAPORE

Securities Law Information. The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant



--------------------------------------------------------------------------------

to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses would not apply. The Participant
should note that, as a result, the Award is subject to section 257 of the SFA
and the Participant will not be able to make: (a) any subsequent sale of the
shares of Common Stock underlying the Award in Singapore; or (b) any offer of
such subsequent sale of the shares of Common Stock subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

SOUTH AFRICA

1. Withholding Taxes. The following provision supplements Section 9 of the Award
Agreement:

By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon payment of the Performance Shares. If the
Participant fails to advise the Employer of the gain realized upon payment of
the Performance Shares, the Participant may be liable for a fine. The
Participant will be responsible for paying any difference between the actual tax
liability and the amount withheld.

2. Exchange Control Obligations. The Participant is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa. As the Exchange Control
Regulations change frequently and without notice, the Participant should consult
the Participant’s legal advisor prior to the acquisition or sale of Shares under
the Plan to ensure compliance with current Exchange Control Regulations. Neither
the Company nor any of its Subsidiaries or affiliates will be liable for any
fines or penalties resulting from the Participant’s failure to comply with
applicable laws.

3. Securities Law Information and Acceptance of the Performance Shares. Neither
the Performance Shares nor the underlying Shares shall be publicly offered or
listed on any stock exchange in South Africa. The offer is intended to be
private pursuant to Section 96 of the Companies Act and is not subject to the
supervision of any South African governmental authority.

The Performance Shares offer must be finalized on or before the 60th day
following the Grant Date. If the Participant does not want to accept the
Performance Shares, the Participant must decline the Performance Shares no later
than the 60th day following the Grant Date. If the Participant does not decline
the Performance Shares on or before the 60th day following the Grant Date, the
Participant will be deemed to accept the Performance Shares.

SOUTH KOREA

Employee Data Privacy. By accepting this Award Agreement:

 

  1. The Participant agrees to the collection, use, processing and transfer of
Data as described in Section 10 of the Award Agreement; and

 

  2. The Participant agrees to the processing of the Participant’s unique
identifying information (resident registration number) as described in
Section 10 of the Award agreement.

UNITED KINGDOM

1. Tax-Related Items. Without limitation to Section 9 of the Award Agreement,
you hereby agree that you are liable for all Tax-Related Items and hereby
covenant to pay all such Tax-Related Items, as and when requested by the Company
or (if different) your Employer or by Her Majesty’s Revenue &



--------------------------------------------------------------------------------

Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and (if
different) your Employer against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority).

2. Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to the Award, whether or not as a result of the
termination of the Participant’s employment with the Company or its Subsidiaries
or affiliates for any reason whatsoever (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the Award.
Upon the grant of the Performance Shares, the Participant shall be deemed
irrevocably to have waived any such entitlement.

*        *        *         *        *